Citation Nr: 1530456	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  08-39 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to the Veteran's service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to November 1979.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the San Juan, Puerto Rico regional office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to the benefit sought on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a low back disability, to include as secondary to the Veteran's service-connected right knee disability.  This matter was previously remanded in January 2012 and February 2014.  The February 2014 remand stated 

This matter was remanded in January 2012 in order to procure an orthopedic examination and opinion on whether the Veteran's low back disability was incurred or aggravated as a result of his service connected right knee disability. 

The report of a January 2012 VA examination failed to adequately address these medical questions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Specifically, the examiner failed to comment on the question of aggravation.  (Emphasis added.)

As emphasized, the February 2014 remand was primary concerned with obtaining an opinion that addressed the question of aggravation.  The fact that this was the primary concern of the remand is further supported by the fact that the second paragraph of the first remand instruction noted "[i]f no aggravation is found, the examiner should specifically indicate so and explain why that is."  The April 2014 VA examiner's opinion, provided in response to the February 2014 remand, reported that

As documented at the back evaluation done by this examiner January 2012; the back condition has a different anatomical region and have a different biomedical function unrelated to the knee articulation, which means that the etiology of the lumbar spine condition is different to or caused by the veterans right knee service connected condition.  A more specific elaboration of the above rationale is that the veterans lumbar spine condition is related to local anatomical pathology (lumbar spine) secondary to; 1) expected changes that occur due to the normal aging process and 2) local (lumbar spine) biomedical compensatory factors such as improper body position to avoid pain.  To further clarify this opinion, the objective evidence, in this case a lumbar MRI; is positive for a multilevel discogenic disease with a local degenerative etiology unrelated to a distal anatomical area such as the knee articulation.

This opinion again fails to address the issue of aggravation.  The opinion discusses at length the fact that the etiology of the Veteran's lumbar spine condition is unrelated to his service-connected right knee condition; however, aggravation is not addressed.  

Establishing entitlement to service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Both the causation and aggravation prongs must be discussed in order for the opinion to be adequate.  Allen, 7 Vet. App. 439.  An opinion that a disability is not related to or associated with another disability is not adequate to address the aggravation factor.  Id. at 449.  Moreover, stating the disability is "not caused by or a result of" a disability does not sufficiently address the issue of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

Accordingly, the Board finds the April 2014 addendum opinion inadequate as the opinion addresses the issue of whether the Veteran's lumbar spine condition was caused by his service-connected right knee condition but not the issue of whether the former aggravated the later.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  The matter must thereby be remanded to cure the aforementioned defects.  Id.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file for review by the examiner who performed the Veteran's January 2012 VA examination and provided the April 2014 addendum opinion for a more detailed and responsive opinion regarding the possibility of aggravation of the Veteran's low back disability.  The claims folder should be provided to the examiner for review.  A notation to the effect that this record review took place should be included in the report.  The report should include a discussion of the Veteran's documented medical history and assertions.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary

After reviewing the record on appeal, the examiner must provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's service-connected right knee disability aggravated his low back disability, diagnosed as lumbar discogenic disease.  If no aggravation is found, the examiner should specifically indicate so and explain why that is. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Rationale for the requested opinion shall be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

2. Also, to help avoid future remand, the AMC/RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is incomplete, appropriate corrective action should be undertaken. 

3. After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include all evidence submitted since the most recent supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




